Citation Nr: 9916783	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-19 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied entitlement to service 
connection for diabetes mellitus.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
January 1997 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.

In February 1999 the Board requested an expert medical 
opinion from the Veteran's Health Administration (VHA).  The 
VHA expert provided a response dated in April 1999, copies of 
which were sent to the veteran and his representative in May 
1999.  In reply the veteran's representative provided an 
Informal Hearing Presentation dated in May 1999.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate an etiological 
relationship between diabetes mellitus and the veteran's 
period of active service.


CONCLUSION OF LAW

The veteran's diabetes mellitus disorder was not incurred in 
or aggravated by his period of active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current diabetes mellitus had 
its onset in service.  He and his representative acknowledge 
the absence of an in-service diagnosis.  But they argue that 
symptomatology appearing in service and the nature of the 
disorder support a conclusion that the disorder must have 
become manifest in service, years before it was actually 
diagnosed.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

As an initial matter the Board finds that the veteran's claim 
is well-grounded because it is plausible and capable of 
substantiation, see 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), that the VA has fulfilled 
the duty to assist the veteran develop this claim and that 
the evidence of record is sufficient to support an equitable 
decision in this appeal.

The veteran's service medical records disclose no evidence of 
his having been diagnosed for diabetes mellitus in service or 
of his having sought or received treatment for or of having 
complained of dizziness, recent weight loss, frequent 
urination or excessive thirst.  At the time of his separation 
from service in 1967 the veteran reported that he had no 
history of dizziness, recent weight loss or frequent 
urination.  Neither were these symptoms noted on the report 
of his separation medical examination.  However, in a written 
statement dated in February 1994 the veteran asserted that he 
experienced several episodes of dizziness and weakness in 
service, and episodes of shaking, faintness and weight loss 
at some unspecified time following service.

The veteran was first diagnosed with diabetes mellitus during 
a period of private hospitalization from December 1971 to 
January 1972, more than four years after his separation from 
service.  There is no evidence that he had been treated for 
symptoms associated with diabetes between his 1967 separation 
from service and the 1971 diagnosis.  A letter dated in April 
1993 from a John Stoll, M.D., one of the veteran's 
physicians, states a professional opinion that the veteran 
"would have had to have developed his juvenile onset 
diabetic condition during his years in service or even prior 
to going into service."  Dr. Stoll explained that his 
opinion was based solely upon his knowledge that juvenile 
onset diabetes "is not a condition which appears suddenly."

The complexity of the issues presented prompted the Board to 
request expert medical guidance to assist in its adjudication 
of this matter.  A request for an expert medical opinion from 
the VHA is permitted when the medical complexity or 
controversy in a particular case so warrants.  38 U.S.C.A. §§ 
5107(a), 7109; 38 C.F.R. § 20.901(a), (d); Perry v. Brown, 9 
Vet. App. 2, 6 (1996).  The expert who reviewed the claims 
file and provided a report to the Board was Amy L. O'Donnell, 
M.D., Chief of Endocrinology Division at the VA Western New 
York Healthcare System.

Dr. O'Donnell's report directly contradicts Dr. Stoll's 
opinion in virtually all respects.  First, she questions the 
credibility of his conclusion that the veteran had juvenile 
onset, or Type 1 diabetes.  She states that it is 
"inconceivable" that the veteran could have lived and 
functioned for years after the onset of Type 1 symptoms 
without medical attention.  If the veteran had manifested 
Type 1 diabetic symptoms in service, Dr. O'Donnell asserts 
that he could not have survived as he did, without treatment, 
until 1971.  Second, she suggests that Dr. Stoll might more 
reasonably have diagnosed the veteran with Type 2, or adult 
onset diabetes which the veteran could have had long before 
it was diagnosed.  However, even assuming the accuracy of the 
veteran's February 1994 statement, Dr. O'Donnell opines that 
the described symptoms were inadequate to support a 
conclusion that he likely had Type 2 diabetes in service or 
within a year thereafter.  Such a conclusion would not be 
warranted without evidence of additional symptomatology 
including frequent urination, excessive thirst and recent 
weight loss.  The veteran had not claimed symptoms of 
frequent urination or excessive thirst.  Regarding the 
veteran's reported weight loss, Dr. O'Donnell noted that it 
may or may not have been an indication of the early onset of 
diabetes, depending on when the weight loss began relative to 
the diabetes diagnosis.  However, the veteran's statement 
provides no information on this point.  Finally, Dr. 
O'Donnell notes that an absence of evidence of diabetes 
complications at the time of the diagnosis does not support 
the veteran's claim of an etiological link between the 
veteran's diabetes and his period of active service.  Dr. 
O'Donnell concludes by opining that the onset of the 
veteran's diabetes mellitus "appears to have been in 1971, 
four years after separation from service."

Upon careful review the Board finds that Dr. O'Donnell's 
report is inherently more credible and probative than Dr. 
Stoll's letter.  Dr. Stoll's opinion is conclusory and 
virtually unsupported by a discussion of objective findings 
or of applicable medical principles.  Therefore the extent of 
his familiarity with the veteran's medical history and the 
level his expertise is unclear.  Therefore, his letter lacks 
sufficient information with which to analyze the 
reasonableness of its conclusion.  Dr. O'Donnell's report, on 
the other hand, is much more expansive and includes what 
appears to be a well-reasoned application of medical 
principles to evidence associated with the claims file, 
thereby producing a logical conclusion as to the likely 
etiology of the veteran's diabetes.

After weighing all of the evidence, the Board adopts the VHA 
medical expert's opinion.  In consideration of the entire 
record the Board finds that this opinion is sufficient to 
satisfy the statutory requirement of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 492-
93 (1995).  Therefore, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection for diabetes mellitus.  In making this 
determination, the Board also has considered provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for favorable action on the 
veteran's appeal.  Accordingly, the veteran's claim for this 
benefit is denied.



ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

